EXHIBIT 10.1

 

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY “[***]”. SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.

 

SECOND AMENDMENT TO

EXHIBITOR SERVICES AGREEMENT

 

This SECOND AMENDMENT TO EXHIBITOR SERVICES AGREEMENT (this “Amendment”), dated
as of September 15, 2010, is between REGAL CINEMAS, INC., a Tennessee
corporation (“FM”), and NATIONAL CINEMEDIA, LLC, a Delaware limited liability
company (“LLC”).

 

RECITALS

 

WHEREAS, FM and LLC have entered into the Exhibitor Services Agreement dated as
of February 13, 2007, as amended by the Amendment to Exhibitor Services
Agreement dated as of November 5, 2008 (collectively, the “Agreement”); and

 

WHEREAS, FM and LLC desire to provide for certain amendments to the Agreement
specified herein.

 

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

Section 1.       Definitions.  Unless otherwise expressly defined herein, all
capitalized terms used herein and defined in the Agreement shall be used herein
as so defined.

 

Section 2.       Amendments to Article 1 — Definitions.

 

(a)   Section 1.01 of the Agreement is hereby amended by adding the following
definitions of “3D”, “3D Advertising Services”, “3D Digital Programming
Services”, “3D Glasses”, “3D Meeting Services” and “3D Services” before “4.03
Revenue”:

 

“3D” means a digital format that is three dimensional and creates the illusion
of depth perception.

 

“3D Advertising Services” means any of the Digital Carousel, the Pre-Feature
Program, the Policy Trailer and the Event Trailer portions of the Advertising
Services that are viewed by theatre patrons in 3D by using the Digital Cinema
Equipment and 3D Glasses.

 

--------------------------------------------------------------------------------


 

“3D Digital Programming Services” means the Digital Programming Services that
are viewed by theatre patrons in 3D by using the Digital Cinema Equipment and 3D
Glasses.

 

“3D Glasses” means glasses worn by theatre patrons to enable them to view
content in 3D that meet or exceed 3D Equipment supplier’s specifications and are
approved by Exhibitor.

 

“3D Meeting Services” means the Meeting Services that are viewed by theatre
patrons in 3D by using the Digital Cinema Equipment and 3D Glasses distributed
through LLC’s Digital Content Network.

 

“3D Services” means collectively, any of the 3D Advertising Services, the 3D
Meeting Services and the 3D Digital Programming Services.

 

(b)   Section 1.01 of the Agreement is hereby amended by adding the following
definition of “ACE Solution” immediately after the definition of “Acceptance
Notice” contained therein:

 

“ACE Solution” means a delivery system in which the DCN screen player is
eliminated, and the ACE (also referred to as an alternative content engine)
interfaces directly with the digital cinema theatre management server (also
referred to as “TMS”), as illustrated on Schedule 2.  The ACE Solution is also
known as “fully integrated”.

 

(c)   Section 1.01 of the Agreement is hereby amended by adding the following
definitions of “DCI Spec Compliance” and “DCIP” immediately after the definition
of “Creative Services” contained therein:

 

“DCI Spec Compliance” means compliance with (i) the Digital Cinema Specification
Version 1.2 released on March 7, 2008 by Digital Cinema Initiatives, LLC and its
errata; (ii) the DCI Stereoscopic Digital Cinema Addendum Version 1.0 released
on July 11, 2007 and its errata; and (iii) any applicable specifications
formally approved and adopted by SMPTE DC28, each as of March 10, 2010.

 

“DCIP” means Digital Cinema Implementation Partners, LLC, a Delaware limited
liability company.

 

(d)   Section 1.01 of the Agreement is hereby amended by adding the following
definitions of “Digital Cinema Equipment” and “Digital Cinema Screen”
immediately after the definition of “Digital Carousel” contained therein:

 

“Digital Cinema Equipment” has the meaning assigned to it in Section 3.06(a).

 

“Digital Cinema Screen” means a screen in an auditorium in a Theatre that is
equipped with Digital Cinema Equipment and such Digital Cinema Equipment is
operational to provide the Services.

 

2

--------------------------------------------------------------------------------


 

(e)   Section 1.01 of the Agreement is hereby amended by adding the following
definition of “Dual Interface Architecture” immediately after the definition of
“Disposition” contained therein:

 

“Dual Interface Architecture” means a delivery system in which the SMS and the
DCN screen player connect to the same digital cinema projector (one projector
with two play-back servers), as illustrated on Schedule 3.

 

(f)    Section 1.01 of the Agreement is hereby amended by adding the following
definition of “Low Resolution Projection System” immediately after the
definition of “Loews Theatres” contained therein:

 

“Low Resolution Projection System” means a digital projection system deployed in
Theatres that (i) is not DCI Spec Compliant, (ii) has a maximum resolution less
than 2K (i.e., a resolution of less than 2048×1080), and (iii) is similar in
functionality to the low resolution projection systems currently deployed in
Theatres, as illustrated on Schedule 4.

 

(g)   Section 1.01 of the Agreement is hereby amended by adding the following
definition of “LLC Confirmation” immediately after the definition of “LLC
Agreement” contained therein:

 

“LLC Confirmation” has the meaning assigned to it in Section 3.06(a).

 

(h)   Section 1.01 of the Agreement is hereby amended by adding the following
definition of “Non-LLC 3D Content” immediately after the definition of
“Non-Digitized Theatres” contained therein:

 

“Non-LLC 3D Content” has the meaning assigned to it in Section 4.16(c).

 

(i)    Section 1.01 of the Agreement is hereby amended by adding the following
definition of “PDA” immediately after the definition of “Party” contained
therein:

 

“PDA” has the meaning assigned to it in Section 3.06(a).

 

(j)    Section 1.01 of the Agreement is hereby amended by adding the following
definition of “Projection System” immediately after the definition of
“Pre-Feature Programming Schedule” contained therein:

 

“Projection System” means, collectively, a digital projection system including
at least the following components: a digital projector with a minimum resolution
of 2K, a digital cinema playout system (server or media block) and a screen
management system for the relevant Screen.

 

(k)   Section 1.01 of the Agreement is hereby amended by adding the following
definition of “Theatre Maintenance Fee per Digital Cinema Screen” immediately
after the definition of “Theatre Advertising” contained therein:

 

3

--------------------------------------------------------------------------------


 

“Theatre Maintenance Fee per Digital Cinema Screen” has the meaning assigned to
it in Schedule 1.

 

Section 3.       Amendment to Article 2 -  Participation and Fees.  Article 2 of
the Agreement is hereby amended by adding the following
Section 2.05(b)(iv) immediately after Section 2.05(b)(iii):

 

(iv)  Theatre Maintenance Fee per Digital Cinema Screen.  If applicable, LLC
shall pay FM the Theatre Maintenance Fee per Digital Screen, as set forth in
Schedule 1, along with and at the same time as the Theatre Access Fee, beginning
with the first month in which a LLC Confirmation (as defined in Section 3.06(a))
is delivered to FM.

 

Section 4.       Amendment to Article 3 — Equipment.  Article 3 of the Agreement
is hereby amended by deleting Section 3.06 in its entirety and substituting the
following:

 

Section 3.06.  Conversion of Theatres to Digital Cinema Equipment.

 

(a)           Conversion of Digitized Theatres.  During the Term and at its sole
option, FM may choose to install a Projection System in one or more auditoriums
in any Digitized Theatre.  As between FM and LLC, FM will be responsible for
purchasing, installing and maintaining the Projection Systems selected by FM. 
After the installation of a Projection System in an auditorium in a Digitized
Theatres, FM, at its sole option, may elect to convert the manner in which the
Services are exhibited in such auditorium from the existing Low Resolution
Projection System to either a Dual Interface Architecture or the ACE Solution;
provided that equipment capable of exhibiting live Digital Programming Services
need not be provided by FM to an extent greater than that hereafter set forth in
this Section 3.06(a) required by this Agreement. Upon such conversion, such
Projection Systems shall constitute FM Equipment under this Agreement (the
“Digital Cinema Equipment”), including, but not limited to, the Equipment set
forth on Schedule A. Notwithstanding the foregoing, LLC shall not be permitted
to use the Digital Cinema Equipment for Digital Programming Services or Meeting
Services unless (i) LLC has entered into a participating distributor agreement
(a “PDA”) with DCIP or, under certain circumstances (including without
limitation, upon the expiration or termination of the PDA with DCIP), with FM,
(ii) such PDA has not been terminated and is not in default  and (iii) for
Meeting Services, all content utilizing the Digital Cinema Equipment is
distributed through LLC’s Digital Content Network.  FM will ensure that such
conversion of the Services will not lessen the number of auditoriums in such
Digitized Theatre which are required by the Agreement to exhibit live Digital
Programming Services; provided that (i) LLC shall ensure that such live Digital
Programming Services are delivered to such Digital Cinema Equipment in a format
that is compatible with such Digital Cinema Equipment without any additional
equipment, software or licenses unless such additional equipment, software or
licenses are purchased by LLC and does not render such Digital Cinema Equipment
not DCI Spec Compliant.  During such conversion, FM shall be responsible for
connecting the Equipment, including LLC Equipment, to the FM Equipment in a
functional manner as mutually agreed by FM and LLC.  LLC shall be responsible
for providing specifications

 

4

--------------------------------------------------------------------------------


 

and process instructions to FM for such connectivity in advance of the scheduled
conversion; provided that such specifications and process instructions shall not
require FM to acquire any additional equipment or software in order to
effectuate such connectivity unless such additional equipment or software is
purchased by LLC and does not render such Digital Cinema Equipment not DCI Spec
Compliant.  Once LLC receives notice from FM that a Projection System has been
installed in a given auditorium and that FM has elected to convert the Services
to such Projection System, LLC and FM shall have the responsibility to jointly
test such conversion to ensure that the Digital Cinema Equipment is operational
to provide the Services.  LLC and FM hereby agree that the Auditoriums listed on
Schedule 3.06(a) have Digital Cinema Equipment operational to provide Services
as of the date of this Amendment.  If the conversion is operational to provide
the Services, LLC shall notify FM in writing (the “LLC Confirmation”).  If the
conversion is not operational to provide the Services, LLC and FM shall
cooperate to make the system operational to provide the Services. The Parties
agree that LLC shall have 60 days, which shall include all testing, following
receipt of notice from FM that a Projection System has been installed and is
capable of receiving the Services in a given auditorium to complete the
conversion in such auditorium.  Until the testing of the conversion has been
completed and approved, FM shall not be permitted to remove the Low Resolution
Projection System from such auditorium.  After a conversion of an auditorium has
been completed and approved, FM may, in certain limited circumstances, replace
the Digital Cinema Equipment with 35mm projection.  In such event FM shall
reinstall Low Resolution Projection Systems in order to deliver the Services in
such auditoriums and FM will no longer be required to exhibit 3D Services in
such auditoriums.

 

(b)           Non-Digital Theatres.  During the Term and at its sole option, FM
may choose to install a Projection System in one or more auditoriums in any
Non-Digitized Theatre.  As between FM and LLC, FM will be responsible for
purchasing, installing and maintaining the Projection Systems selected by FM. 
After the installation of a Projection System in an Auditorium in a
Non-Digitized Theatre, FM, at its sole option, may elect to convert such
Non-Digitized Theatre to a Digitized Theatre; provided that LLC shall not be
permitted to use the Digital Cinema Equipment for Digital Programming Services
or Meeting Services unless (i) LLC has entered into a PDA with DCIP or, under
certain circumstances (including without limitation, upon the expiration or
termination of the PDA with DCIP), with FM, (ii) such PDA has not been
terminated and is not in default and (iii) for Meeting Services, all content
utilizing the Digital Cinema Equipment is distributed through LLC’s Digital
Content Network.  Upon such conversion, such Projection Systems shall constitute
Digital Cinema Equipment under this Agreement.  During such conversion, FM shall
be responsible for connecting the Equipment, including LLC Equipment, to the FM
Equipment in a functional manner as mutually agreed by FM and LLC.  LLC shall be
responsible for providing specifications and process instructions to FM for such
connectivity in advance of the scheduled conversion; provided that such
specifications and process instructions shall not require FM to acquire any
additional equipment or software in order to effectuate such connectivity.  Once
LLC receives notice from FM that a Projection System has been installed in a
given auditorium and that FM has elected to convert such Non-Digitized Theatre
to a Digitized Theatre, LLC and FM shall have the responsibility to jointly test
such conversion to

 

5

--------------------------------------------------------------------------------


 

ensure that the Equipment is operational to provide the Services.  If the
conversion is operational to provide the Services, LLC shall provide FM with a
LLC Confirmation.  If the conversion is not operational to provide the Services,
LLC and FM shall cooperate to make the system operational to provide the
Services.  The Parties agree that LLC shall have 60 days, which shall include
all testing, following receipt of notice from FM that a Projection System has
been installed and is capable of receiving the Services in a given auditorium to
complete the conversion in such auditorium.  After a conversion of an auditorium
has been completed and approved, FM may, in certain limited circumstances,
replace the Digital Cinema Equipment with 35mm projection.  In such event FM
shall install Low Resolution Projection Systems in order to deliver the Services
in such auditoriums and FM will no longer be required to exhibit 3D Services in
such auditoriums.

 

(c)           Maintenance Obligations.  At the time any Digital Cinema Equipment
is used to deliver Services hereunder, whether using a Dual Interface
Architecture or the ACE Solution, LLC shall have no further obligation to
maintain the Low Resolution Projection System in that auditorium or to remove or
dispose of such projection system.  LLC shall continue to be responsible for
maintaining the Equipment, including the LLC Equipment and any remaining Low
Resolution Projection Systems in use at such Digitized Theatre, pursuant to the
terms of this Agreement, as identified on Schedules 2, 3 and 4.  FM shall
continue to be responsible for maintaining all FM Equipment, including the
Digital Cinema Equipment.

 

(d)           Dual Interface Architecture or ACE Solution.  Subject to the
requirements and procedures set forth in Section 3.06(a) or (b) as applicable
nothing in this Section 3.06 shall prohibit FM from implementing either a Dual
Interface Architecture or the ACE Solution or from switching from a Dual
Interface Architecture to the ACE Solution or vice-versa.  In addition, in
certain limited circumstances, FM may replace the Digital Cinema Equipment with
35mm projection in specific auditoriums and, in such circumstances, FM shall
reinstall Low Resolution Projection Systems in order to deliver the Services in
such auditoriums on the same terms and conditions as existed prior to the
initial conversion to either a Dual Interface Architecture or ACE Solution, as
applicable.  For any auditorium converted to the ACE Solution, LLC shall be
responsible for all costs necessary to provide the Services for each digital
cinema playlist in the SMPTE format described in Section 4.01(a), and FM will be
responsible for all costs necessary to receive the Services content into FM’s
TMS and append the digital cinema playlist to provide LLC substantially the same
functionality that existed before the conversion to the ACE Solution.

 

(e)           Conversion Reporting.  FM will provide LLC with a weekly report
setting forth (i) a list of the auditoriums in each Digitized Theatre that FM
intends to convert the Services to Dual Interface Architecture or ACE Solution
and the time frame thereof,  (ii) a list of the auditoriums in each
Non-Digitized Theatre that FM intends to convert to auditoriums in a Digitized
Theatre using a Dual Interface Architecture or ACE Solution and the time frame
thereof, and (iii) a list of the auditoriums in each Theatre as to which Digital
Cinema Equipment is being used for Services.

 

6

--------------------------------------------------------------------------------


 

(f)            Integration.  The Parties shall cooperate in good faith during
the conversion process contemplated by this Section 3.06.  Once LLC receives
notice from FM that a Projection System has been installed in a given auditorium
and FM has elected to convert the Services to such Projection System, LLC shall
reimburse FM for incremental costs incurred by FM resulting from delays by LLC
in completing the integration within 60 days following receipt of notice from FM
that a Projection System has been installed in a given auditorium.

 

Section 5.       Amendments to Article 4 — Delivery of the Service.

 

(a)   Article 4 of the Agreement is hereby amended by adding the following
sentences to the end of Section 4.01(a):

 

If FM elects to use the ACE Solution to deliver the Services which use Digital
Cinema Equipment, LLC shall ensure that such Services that are not live are
provided to FM as specified in the SMPTE draft, as of March 10, 2010, named
Proposed 430-8, D-Cinema Operations Show Playlist (which addresses provision of
show playlist and showpack by a third party to a DCI compliant TMS) and, with
respect to the Digital Carousel, the Pre-Feature Program, the Policy Trailer and
the Event Trailer, in the format of the film exhibited on the FM Equipment which
follows the Services.    The Parties further agree that any Digital Programming
Services provided by LLC which use Digital Cinema Equipment will meet the
following standards with respect to digital and projection format: JPEG 2000
encoded, MXF wrapped and in the flat format (1:1.85 aspect ratio) or such other
requirements as are adopted by motion picture distributors as the appropriate
standards for the exhibition of motion pictures.  LLC and FM agree to cooperate
in good faith to deliver in the future live broadcast services to FM by IP
stream if so requested by FM.  Notwithstanding the foregoing, the Parties agree
that from the date hereof through the earlier of (i) the date that the ACE
Solution has been installed with respect to 1,000 total Digital Screens
(including Digital Screens operated by the other Founding Members of LLC and
Network Affiliates), or (ii) December 31, 2011, LLC may deliver the Services to
Theatres requiring the JPEG 2000 format via disc drives rather than via
satellite.

 

(b)   Article 4 of the Agreement is hereby amended by adding Section 4.16 as
follows:

 

Section 4.16.  3D Services.

 

(a)           Access to Projection Systems for 3D Digital Programming Services
and 3D Meeting Services.  Subject to the terms and conditions of this Agreement,
including, without limitation Exhibit B hereof and this Section 4.16, if and to
the extent that FM has the capability to exhibit full-length motion pictures
using a Projection System in 3D in one or more auditoriums in any Theatre, LLC
shall have the right to exhibit 3D Digital Programming Services or 3D Meeting
Services using such Projection System in the minimum number of
auditorium(s) specified in Exhibit B provided such auditoriums have the
equipment necessary to exhibit Digital Programming Services; provided that prior
to any such exhibition, (i) LLC shall have entered into a PDA with DCIP, or
under

 

7

--------------------------------------------------------------------------------


 

certain circumstances (including without limitation, upon the expiration or
termination of the PDA with DCIP), with FM, (ii) such PDA shall not have been
terminated and is not in default, (iii) all 3D content has been properly
conditioned to meet the specifications of FM D equipment provider and (iv) in
addition to the amounts payable to FM pursuant to the terms of this Agreement,
LLC shall have agreed to reimburse FM for a percentage of any third party
licensing fees (the “3D Licensing Fees,” which are currently deemed to be $[***]
per each patron who attends the relevant exhibition) incurred by FM related to
use of the 3D equipment for the exhibition of such 3D Digital Programming
Services or 3D Meeting Services equal to the percentage of revenue LLC retains
for each ticket sale for such exhibition.  For example, in the case of Digital
Programming Services for which FM retains [***]% of Net Ticket Revenue for
tickets sold pursuant to Exhibit B, LLC will reimburse FM for [***]% of the
third party licensing fees and FM shall pay the remaining [***]%.  Thus, based
on the current 3D Licensing Fee of $[***] per patron the amount reimbursed by
LLC would be $[***] per patron, based on the just preceding example.  The
parties acknowledge, however, that FM may, from time to time and in its
discretion, renegotiate the amount of the 3D Licensing Fee with respect to
alternative content in the United States with the relevant 3D equipment
provider.  If so, then the renegotiated 3D Licensing Fee shall be used to
calculate the amounts reimbursable by LLC pursuant to the preceding clause (iv).
LLC (i) acknowledges that FM is currently negotiating certain licensing fees
with its 3D equipment provider for use of certain technology and hardware
necessary to stream live 3D content and (ii) agrees that such negotiations, or
resulting amendment, shall not cause the preceding sentence to become
operative.  To the extent such Projection System has not become Digital Cinema
Equipment in accordance with Section 3.06, LLC shall be responsible for
providing such 3D Digital Programming Services and 3D Meeting Services in a form
and format to be reasonably requested by FM.  In the event that LLC requests FM
to ingest and play 3D Digital Programming Services or 3D Meeting Services on
FM’s Player, if there are incremented costs that are going to be received beyond
FM’s normal operating procedures then FM and LLC must meet and agree on the
appropriate reimbursement to be paid by LLC to FM to offset such FM incremental
costs necessary to accommodate LLC’s request.

 

(b)           Access to Projection Systems for 3D Advertising Services.  Subject
to the terms and conditions of this Agreement, including, without limitation
this Section 4.16, if and to the extent that FM has the capability to exhibit
full-length motion pictures using a Projection System in 3D in one or more
auditoriums in any Digitized Theatre, LLC shall have the right to exhibit 3D
Advertising Services using such Projection System in such auditoriums, in the
following instances (i) after the Services have been converted to such
Projection System in accordance with Section 3.06, (ii) prior to the
presentation of a 3D motion picture or other 3D content that is not distributed
by LLC (“Non-LLC 3D Content”) or (iii) in conjunction with Digital Programming
Services; in each case, such 3D Advertising Services, (x) will be properly
conditioned to meet the specifications of FM 3D equipment providers, and (y) LLC
shall pay or reimburse FM for any and all third party licensing fees incurred by
FM related to use of the 3D equipment in conjunction with 3D Advertising
Services.  Notwithstanding the foregoing, to the extent such Projection System
has not become Digital Cinema Equipment in accordance with Section 3.06, LLC
shall be responsible for providing such 3D Advertising Services in a form and

 

8

--------------------------------------------------------------------------------


 

format to be reasonably requested by FM.  In the event that LLC requests FM to
ingest and play 3D Advertising on FM’s player, if there are incremental costs
that are going to be incurred beyond FM’s normal operating procedures then FM
and LLC must meet and agree on the appropriate reimbursement to be paid by LLC
to FM to offset such FM incremental costs necessary to accommodate LLC’s
request.

 

(c)           3D Glasses.  LLC agrees that FM will bear no expense with respect
to 3D Glasses provided to theatre patrons to view 3D Services.  If 3D Services
are to be exhibited prior to a stand-alone Digital Programming Services or
Meeting Services, whether in 3D or not, LLC will pay all costs for 3D Glasses
and will arrange for the delivery of the 3D Glasses to appropriate theatres.  In
the case of 3D Services distributed prior to the presentation of Non-LLC 3D
Content, LLC  shall obtain any and all necessary consents to allow theatre
patrons to use the 3D Glasses delivered to FM by the  provider of such Non-LLC
3D Content; provided that LLC shall be liable for, and, if necessary, reimburse
FM for, any and all costs imposed by such provider on either LLC or FM for the
use of 3D Glasses to view the 3D Services; provided, further, that if FM agrees
with such provider to purchase 3D Glasses in order to provide them to theatre
patrons to view such Non-LLC 3D Content, then the Parties will negotiate in good
faith a reasonable allocation of such costs between FM and LLC, which costs
shall include additional payroll or general and administrative costs incurred by
FM for inventory and storing such 3D Glasses for LLC.  LLC will not interfere
with the rights of Real D to advertise its business, products or services on
storage bins for 3D Glasses, as set in the current agreement(s) between FM and
Real D, or between Real D and any distributor.

 

(d)           Applicability of ESA Provisions.  All provisions of this
Agreement, including the revenue provisions of Article 2 and the content
standards set forth in Section 4.03, will apply to any advertising on 3D
Glasses, packaging for 3D Glasses and 3D Glasses recycling bins used by LLC in
connection with the distribution of 3D Services.  Advertising on 3D Glasses and
packaging for 3D Glasses will be permitted only as approved by FM in its sole
and absolute discretion.

 

Section 6.       Amendment to Schedule 1 — Calculation of Exhibitor Allocation,
Theatre Access Fee and Run-Out Obligations.  Schedule 1 of the Agreement is
hereby amended by adding the following definition of “Theatre Maintenance Fee
per Digital Cinema Screen” immediately after the definition of “Theatre
Advertising”:

 

“Theatre Maintenance Fee per Digital Cinema Screen” means, (i) beginning in the
month in which the conversion of any screen in any auditorium in any Theatre to
a Digital Cinema Screen (either through Dual Interface Architecture or the ACE
Solution) is initially completed and is operational for the exhibition of the
Pre-Feature Program and LLC has delivered the LLC Confirmation with respect to
such Digital Cinema Screen or (ii) beginning in the month in which a new-build
auditorium with a Digital Cinema Screen is initially operational for the
exhibition of the Pre-Feature Program as confirmed by LLC, a monthly payment in
addition to the Theatre Access Fee per Digital Screen shall be made from LLC to
FM in the amount of $[***] per month through the end of LLC’s 2011 fiscal year
which additional amount shall increase [***]% annually thereafter, with payment
for (y) the first month to be pro rata based upon the number of

 

9

--------------------------------------------------------------------------------


 

days in such month in which the converted screen is operational and (z) the last
month in the term of this Agreement (or the last month in which the Digital
Cinema Equipment is not removed from such Digital Cinema Screen) to be [***]% of
the applicable monthly payment then due.  The amount of the Theatre Maintenance
Fee per Digital Cinema Screen shall be the same regardless of whether the Dual
Interface Architecture or the ACE Solution is chosen to deliver Services in any
auditorium; provided that if FM removes the Digital Cinema Equipment in any
Digital Cinema Screen as permitted by Section 3.06, LLC shall no longer be
liable to pay FM the Theatre Maintenance Fee with  respect to such Digital
Cinema Screen until such time as  Projection System is reinstalled in such
Screen.

 

Section 7.       Limited Effect.  This Amendment relates only to the specific
matters expressly covered herein, shall not be considered to be a waiver of any
rights or remedies either Party may have under the Agreement, and shall not be
considered to create a course of dealing or to otherwise obligate in any respect
either Party to execute similar or other amendments under the same or similar or
other circumstances in the future.  Except as expressly amended hereby, the
Agreement shall remain in full force and effect, and is hereby ratified and
confirmed.

 

Section 8.       Miscellaneous.  The Parties agree that Article 15 of the
Agreement shall apply mutatis mutandis to this Amendment and is incorporated by
reference herein.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

REGAL CINEMAS, INC.

 

 

 

 

 

By:

/s/ Amy E. Miles

 

Name:

Amy E. Miles

 

Title:

CEO

 

 

 

 

 

NATIONAL CINEMEDIA, LLC

 

 

 

By:

National CineMedia, Inc., its Manager

 

 

 

 

 

By:

/s/ Kurt C. Hall

 

Name:

Kurt C. Hall

 

Title:

Chairman and Chief Executive Officer

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1

DCN Advertising

Equipment List for Separate Systems

 

[***]

 

DCN Advertising

Equipment List for Dual Interface

 

[***]

 

DCN Advertising

Equipment List for Full Integration

 

[***]

 

DBN Fathom

Equipment List using LCD Projector

 

[***]

 

DBN Fathom

Equipment List using Digital Cinema Projector

 

[***]

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 2

“ACE Solution” Architecture

 

[***]

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 3

“Dual Interface” Architecture

 

[***]

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 4

“Low Resolution Projection System”

 

[***]

 

15

--------------------------------------------------------------------------------